Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 1 of 10

approven: KW4%~ Lou Fe

Mathew Andrews
Assistant United States Attorney

BEFORE: THE HONORABLE PAUL E, DAVISON
United States Magistrate Judge
Southern District of New York

— _ _ _ — - —_ —_ —_ -_ _ —_ _ — -_ = = x
UNITED STATES OF AMERICA : SEALED COMPLAINT
- Veo : Violations of
18 U.S.C. §§ 371, 1960,
CHASKEL LANDAU, : and 2
ALTER LANDAU, and
JOSEPH NEUMAN, : COUNTIES OF OFFENSE:

ORANGE, ROCKLAND
Defendants, IC [ORBLE
SOUTHERN DISTRICT OF NEW YORK, ss.:
MEREDITH McGOVERN, being duly sworn, deposes and says that

she is a Task Force Officer with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

COUNT ONE

(Conspiracy to Operate an Unlicensed Money Transmitting
Business)

1. From at least in or about September 2014, up to and

including at least in or about August 2016, in the Southern
District of New York and elsewhere, CHASKEL LANDAU, ALTER
LANDAU, and JOSEPH NEUMAN, the defendants, and others known and
unknown, willfully and knowingly, did combine, conspire,
confederate and agree together and with each other to commit an
offense against the United States, to wit, to violate Title 18,
United States Code, Section 1960.

2. It was a part and object of the conspiracy that
CHASKEL LANDAU, ALTER LANDAU, and JOSEPH NEUMAN, the defendants,
and others known and unknown, did willfully and knowingly
conduct, control, manage, supervise, direct, and own all and
part of an unlicensed money transmitting business affecting
interstate and foreign commerce, to wit, the defendants agreed
to transmit approximately $6 million dollars of money that they

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 2 of 10

believed to be stolen, using real estate companies and charities
under their control, which failed to comply with the money
transmitting business registration requirements set forth in
federal law and regulations, in violation of Title 18, United
States Code, Section 1960.

Overt Acts

3. In furtherance of the conspiracy and to effect the
illegal object thereof, the following overt acts, among others,
were committed in the Southern District of New York and
elsewhere:

a. On or about November 5, 2014, ALTER LANDAU, the
defendant, met with a cooperating witness {the “CW”) and told
him, in sum and substance, that he would introduce the CW to
JOSEPH NEUMAN, the defendant, and that NEUMAN would handle
“drying and washing” the CW’s money.

b. On or about September 27, 2015, NEUMAN met with
the CW at NEUMAN’s residence in Monsey, New York. During this
meeting, NEUMAN took $69,000 in cash from the CW, wrote a check
in the same amount from a real estate business that he
controlled, and made the check payable to a third party chosen
by the CW.

Cc. On or about October 29, 2015, CHASKEL LANDAU, the
defendant, met with and tock $6,900 in cash from the CW, which
sum represented NEUMAN’s agreed upon fee for transmitting the
CW’s money.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Operating an Unlicensed Money Transmitting Business)

4, From at least in or about September 2014, up to and
including at least in or about August 2016, in the Southern
District of New York and elsewhere, CHASKEL LANDAU, ALTER
LANDAU, and JOSEPH NEUMAN, the defendants, and others known and
unknown, did willfully and knowingly conduct, control, manage,
supervise, direct, and own all and part of an unlicensed money
transmitting business affecting interstate and foreign commerce,
to wit, the defendants transmitted approximately $500,000 that
they believed to be stolen, using real estate companies under
NEUMAN’s control, which failed to comply with the money
transmitting business registration requirements set forth in
federal law and regulations, in violation of Title 18, United

2

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 3 of 10

States Code, Section 1960.

(Title 18, United States Code, Sections 1960 and 2.)

The bases for my knowledge and the foregoing charges are,
in part, as follows:

5. I have been a Task Force Officer with the FBI Hudson
Valley White Collar Crime Task Force since 2011. I have also
been a police officer with the New York Police Department and
Orange County Sheriff's Office, respectively, for approximately
12 years. During that time, I have participated in
investigations of, among other things, money laundering,
unlicensed money transmitting, mail fraud, wire fraud, and
honest services fraud, in violation of Title 18, United States
Code, Sections 1956, 1957, 1960, 1341, 1343, and 1346,
respectively. During the course of these investigations, I have
conducted or participated in wire and electronic surveillance,
physical surveillance, the execution of search warrants,
debriefings of informants, and reviews of taped conversations.
This affidavit is based on my communications with a cooperating
witness, reviews of taped conversations, and my review of
various reports and records. Because this affidavit is being
submitted for the limited purpose of establishing probable cause
for the offenses cited above, it does not include all of the
facts that I have learned during the course of the
investigation. Where the contents of communications with others
and statements by others are reported herein, they are reported
in substance and in part, except where otherwise indicated,

6. Throughout this Affidavit, where I assert that a
statement was made, I was not the individual to whom the
statement was made unless I specifically so state. Rather,
information about the statement was provided by the specified
cooperating witness to whom I have spoken or whose reports I
have read and reviewed. Such statements are among many
statements made by others and they are set forth in substance
and in part, unless otherwise indicated. Similarly, the
information in this Affidavit resulting from surveillance,
except where otherwise specifically indicated, does not set
forth my personal observations, but rather was provided to me by
other law-enforcement officers who cbserved the events
described, and/or to whom I have spoken or whose reports I have
read.

7. Furthermore, the facts and circumstances of this
investigation have been summarized for the specific purposes of

3

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 4 of 10

this Application. I have not attempted to set forth the
complete factual history of this investigation or all of its
details. In making this Application, I rely only on the facts
stated herein.

Overview of the Land Development Plan and the Money Transmitting
Scheme

8. From approximately in or about September 2014 to in or
about August 2016, CHASKEL LANDAU, ALTER LANDAU, and JOSEPH
NEUMAN, the defendants, engaged in a series of conversations and
meetings with a confidential witness (the “CW"). Those
conversations were consensually recorded at the direction, and
under the supervision, of law enforcement. The purpose of the
meetings and conversations was to induce the CW to invest in the
development of a parcel of the land owned by CHASKEL LANDAU, the
defendant, and his family (the “Landau Property” or the
“Development Plan”) .?

9. In order to obtain the CW’s investment of
approximately $6 million in the Development Plan, CHASKEL
LANDAU, ALTER LANDAU, and JOSEPH NEUMAN, the defendants, agreed
to receive and transmit what they believed to be the CW's
illegally obtained funds located domestically and overseas. The
CW, among other things, told CHASKEL LANDAU, ALTER LANDAU, and
JOSEPH NEUMAN, how he had illegally obtained millions of dollars
through his car-registration business. The CW further stated, in
sum and substance, that his money was in cash, that he needed to
move it into personal bank accounts, but that he could not
deposit this money because “then the government knows how'd
[sic] I get the money.”

10. As described in greater detail below, CHASKEL LANDAU,
ALTER LANDAU, and JOSEPH NEUMAN, the defendants, agreed to
conceal the source of the CW's money by transmitting the CW’s
money to third parties, with the expectation that it would be
returned to the CW, in return for a 10% “fee.” The scheme was
two-pronged. First, the defendants agreed to take cash from the
CW, exchange the cash for checks written from real estate

 

1 The CW was charged and has pled guilty in a separate
investigation to tax evasion and mail fraud related to the CW's
car-registration business. The CW has since been providing
information and cooperating with law enforcement in the hope of
receiving a more lenient sentence. The information he has
provided has been credible and reliable.

4

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 5 of 10

companies controlled by NEUMAN, and make the checks payable toa
third party bank account purported to be controlled by the CW.
Second, the defendants agreed to use charitable organizations
under their control to transmit the CW’s overseas money into the
United States. Over the course of the conspiracy, the defendants
transmitted approximately $500,000 of what they believed to be
stolen property, and agreed to transmit approximately $6 million
total.

The Money Transmitting Scheme

11. Based on my conversations with the CW, I know that in
or about early 2014, the CW was introduced to an uncharged
coconspirator ("“CC-1") at a wedding they both attended in
Monsey, New York. During the wedding, CC-1 told the CW that
land was being purchased in Monroe and developed into
residential units. The CW suggested to CC-1 that the CW was
interested in investing.

12. Based on my conversations with other FBI agents and my
review of law enforcement records, I know that in or around May
2014, while in the Budapest, Hungary airport, CHASKEL LANDAU and
ALTER LANDAU, the defendants, approached the CW. CHASKEL LANDAU
told the CW that he knew the CW had been dealing with CC-1.
CHASKEL LANDAU said he wanted to speak to the CW regarding
properties in Monroe.

13. Based on my discussions with the CW, my review of
consensual recordings made by CW, and my review of consensual
wiretaps of the CW’s phone, I have learned, among other things,
the following:

a. On or about May 28, 2014, CHASKEL LANDAU and
ALTER LANDAU, the defendants, met with the CW at the CW's office
in Monsey, New York. The meeting was recorded. During the
meeting, CHASKEL and ALTER LANDAU discussed the CW making a
$6.25 million investment in the development of the Landau
Property.

dD, On or about September 10, 2014, the CW met with
CHASKEL LANDAU and ALTER LANDAU at the Landau Property in
Monroe, New York. During this meeting, the CW stated, in sum
and substance, that he had cash located overseas and wanted to
bring it into the United States. CHASKEL LANDAU responded, “TI
have someone in Brazil. Whichever money I give him, he gives me
a check to my congregation plus ten percent. No matter how much
money.”

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 6 of 10

c. Approximately a month later, on or about November
5, 2014, the CW met with CHASKEL LANDAU and ALTER LANDAU at the
CW's office in Monsey, New York. During the meeting, ALTER
LANDAU asked, in sum and substance, how the CW acquired his
money. The CW responded, “I got it not in a legal way,” to
which ALTER LANDAU replied, “You didn’t pay taxes?” The CW
responded, “Yes.” ALTER LANDAU then stated the following:

I know a Jew, a very wealthy man that can use part of
it... . he is going to give you a check, and the
check is going to be for us, and that’s all. We are
going to be pure. You’re as if you are getting a loan
from that person, but you are not going to have to pay
the loan, as if you already paid him. He’s going to
give you a document as if you’ve already paid the
loan.

ALTER continued, “His name is Yossel Neumann.” ALTER then added,
“He is going to need drying and washing. It is going to cost
him. He is going to do this for us. He used to do it for us
(UL). We’1l sit down with him, we’‘ll give him a hundred
[thousand], he’1l write it down, [and] he will give you a check
for one hundred thousand. Based on my personal investigation of
this matter, I believe that ALTER is explaining to the CW that
JOSEPH NEUMAN, the defendant, would accept cash from the CW and
write a check in return. I further know, based on my training
and experience, that “drying” and “washing” are terms for
concealing the source, nature, or control of illegal proceeds.

d. Several months later, on or about June 1, 2615,
the CW placed a call to CHASKEL LANDAU. The CW asked whether
CHASKEL could set up an appointment with NEUMAN, to which
CHASKEL replied, “He is a silent partner of ours, and if he says
yes, it’s yes, simple.”

e. Approximately two days later, on or about June 3,
2015, the CW met with CHASKEL LANDAU, ALTER LANDAU, and JOSEPH
NEUMAN at NEUMAN’s residence in Monsey, New York. Upon
arriving, the CW asked the defendants to “close the door”
because he had to explain to them the “whole story.” The CW then
stated, in sum and substance, that he had run a motor vehicle
registration business and that he failed to pay taxes owed to
the government. The CW added that he now needed to deposit his
money into personal bank accounts without drawing scrutiny and
asked for help. NEUMAN responded that he had made such an
“accommodation” before, NEUMAN explained, in sum and substance,
that he had a “partner” who “had a huge business” and was

6

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 7 of 10

building a house. NEUMAN’s partner gave him “a hundred thousand
dollars a month,” and NEUMAN used the money to pay her business’
bills. NEUMAN stated that the CW needed something like “that
concept” because the CW’s money “can’t go into [his] account.”
NEUMAN added that he would charge the CW “ten percent” because
“it’s a job.”2 Based on my personal involvement in this
investigation, I believe that NEUMAN is stating that he would
keep 10% of any money he received from the CW as a fee.

£. Approximately a month later, on or about July 17,
2015, the CW met with CHASKEL LANDAU, ALTER LANDAU, and JOSEPH
NEUMAN, at NEUMAN’s residence in Monsey, New York. The CW
stated, in sum and substance, that he wanted to transmit a
smaller quantity of money, approximately $15,000, to test the
process before undertaking a larger transaction. NEUMAN told
the CW to bring $15,000 cash and NEUMAN would provide the CW
with a check written to whomever the CW wished. NEUMAN told the
CW that the $15,000 was a favor, and that NEUMAN and CHASKEL
LANDAU needed a decision soon regarding whether the CW would
invest in the Landau Property. The CW then asked, “What’s it
going to cost me to cash this?” NEUMAN responded, “I want ten
percent.” The CW replied, “And you’re gonna take care of the
Landaus,” to which NEUMAN responded, “I will make sure that they
get money.” NEUMAN added that “we have a relationship. They’re
not worried about it.”

g. A few days later, on or about July 24, 2015, the
CW met with CHASKEL LANDAU, ALTER LANDAU, and JOSEPH NEUMAN, at
NEUMAN's residence in Monsey, New York. I provided the CW with
approximately $15,031 in cash prior to the meeting. The CW
handed the cash to NEUMAN and requested that NEUMAN write a
check to an entity called “Mainsail.” NEUMAN returned a check
for $15,031 {*Check-1") written from “Broadway Management LLC,”
and suggested that every Sunday the CW should deliver $1 million
to him.

h. The same day, on or about July 24, 2015, myself
and other law enforcement officers met the CW at a prearranged
meeting location. We recovered Check-1 from the CW. Based on my
review of account opening documents from Signature Bank, I know
that Broadway Management LLC is a “real estate owner” whose

 

2 During the same conversation, the CW further asked, “Chaskel,
you makin’ money also on this?” CHASKEL LANDAU did not respond,
and the CW stated, “He’s not answering me.” NEUMAN replied, “I’m
sure they will get something,” to which the CW responded, “some
from yours.” NEUMAN stated, “Yeah.”

7

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 8 of 10

Major customers are “tenants” and “investors.” NEUMAN is an
authorized signor on the account.

i. Several months later, on or about September 27,
2015, the CW met with JOSEPH NEUMAN and CHASKEL LANDAU at
NEUMAN’s residence in Monsey, New York. Prior to the meeting, I
provided the CW with $69,000 in cash. The CW handed the cash to
NEUMAN and requested that NEUMAN write a check to an entity
called “Mainsail.” NEUMAN returned a check for $69,000 (“Check-
2") written from “Inter Global Reality LLC.” NEUMAN afterwards
discussed receiving an additional $6 million from the CW to
invest in the Landau Property. NEUMAN explained, “The fact that
you are getting it back from a legitimate real estate
transaction, you have kosher money.” The CW responded, “God
forbid they ever check into it ya know,” to which NEUMAN
answered, “All three of us. God forbid they ever check into
this, there's problems. Nothing is fool proof.”

j- The same day, on or about September 27, 2015,
myself and other law enforcement officers met the CW at a
prearranged meeting location. We recovered Check-2 from the CW.
Based on my review of account opening documents from Signature
Bank, I know that Inter Global Reality LLC is a “real estate
owner” whose major customers are “Joseph Neuman” and
“investors.” NEUMAN is an authorized signor on the account.

k, Approximately one month later, on October 23,
2015, NEUMAN spoke with CHASKEL LANDAU over the phone and told
him to “go collect the $6,900.” The same day, CHASKEL LANDAU
called ALTER LANDAU and informed him of NEUMAN’s request. Based
on my investigation of this matter, I believe that this is the
10% fee for the above-described §69,000 cash-for-check
transaction,

1, Approximately six days later, on or about October
29, 2015, CHASKEL LANDAU met with the CW, during which the Cw
gave CHASKEL LANDAU $6,900 and told him “that’s to give them the
ten percent.”?} CHASKEL LANDAU then told the CW that CHASKEL can
bring additional money into the country for the CW using ALTER
LANDAU’s congregation. CHASKEL LANDAU added, however, that the
congregation cannot “take unlimited money because they don’t
wanna raise suspicion.” ,

m. Approximately four days later, on or about
November 3, 2015, the CW met with JOSEPH NEUMAN and CHASKEL

 

3 Prior to the meeting, I met with the CW and provided him with

$6,900 in cash.
8

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 9 of 10

LANDAU at NEUMAN's residence in Monsey, New York. I provided the
CW with $165,280 in cash prior to the meeting. The CW provided
the cash to NEUMAN and CHASKEL LANDAU, NEUMAN wrote two checks
to the CW (“Check-3" and “Check-4," respectively) to two
entities of the CW's choosing: Mainsail and “M.E.P. Tech.” The
checks excluded $15,000, which the CW stated was NEUMAN’s “ten
percent.” NEUMAN afterwards stated the CW has “gotta start
movin’” and NEUMAN’s “preference would be that we should walk in
here one day .. . [with] two million dollars.” CHASKEL LANDAU
also advised the CW to “not talk on the phone and not to text
anyone.”

n. The same day, on or about November 3, 2015,
myself and other law enforcement officers met the CW at a
prearranged meeting location. We recovered Check-3 and Check-4
from the CW. Both were written from Inter Global Reality LLC.

Oo. Approximately a month and half later, on or about
December 23, 2015, the CW met with CHASKEL LANDAU at CHASKEL
LANDAU's residence in Spring Valley, New York. CHASKEL told the
CW, in sum and substance, that ALTER LANDAU owed NEUMAN money
and that NEUMAN was “desperate.” CHASKEL further relayed to the
CW a message from NEUMAN. According to CHASKEL, NEUMAN stated
that “there’s [sic] two way[s] of doing non-Kosher stuff. One
way is we're doing small money.” CHASKEL added, “It’s small
money you can do it through, we have so many charities that we
involved, between all the charities.” CHASKEL continued, “If you
doing big money you have to work out the strategy with an
attorney. You have to spend [and] you have to pay money to work
out what is he doing and why is he doing it.” That way, “if he’s
every questioned[,] he has .. . the backup to it.”

Pp- One day later, on or about December 24, 2015, the
CW met with JOSEPH NEUMAN and CHASKEL LANDAU at NEUMAN‘’s
residence in Monsey, New York. Prior to the meeting, I provided
the CW with $247,500 in cash. The CW provided the cash to NEUMAN
and CHASKEL LANDAU and asked NEUMAN to write two checks to
Mainsail in the amounts of $100,000.00 and $125,000.00 (*“Check-
5” and “Check-6,” respectively). The checks excluded $22,500,
which represented NEUMAN’s ten percent fee.

q. The same day, on or about December 24, 2015,
myself and other law enforcement officers met the CW ina
prearranged meeting location. We recovered Check-5 and Check-6
from the CW. Both were written from Inter Global Reality LLC.

14. Based on my review of publicly available databases
Maintained by the Financial Crimes Enforcement Network
9

 
Case 7:19-mj-10886-UA Document 2 Filed 11/19/19 Page 10 of 10

(“FinCEN”), I know that CHASKEL LANDAU, ALTER LANDAU, and JOSEPH
NEUMAN, the defendants, lack state licenses to engage in the
business of receiving money for transmission or transmitting the
same. I further know that Broadway Management LLC and Inter
Global Reality LLC also lack state licenses to engage in the
business of receiving money for transmission or transmitting the
same.

WHEREFORE, your deponent respectfully requests that warrants be
issued for the arrests of CHASKEL LANDAU, ALTER LANDAU, and
JOSEPH NEUMAN, the defendants, and that they be arrested and
imprisoned, or bailed, as the case may be.

MEREDITH McGOVERN
Task Force Officer
Federal Bureau of Investigation

 

Sworn to before me this

jt th day of Novembef 2019

THE HONORABLECPAUL E. DAVISON —

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

LO

 
